WINCH, J.
On the trial of this case in the court below, at the close of plaintiff’s evidence, the court directed a verdict for the defendant.
Motion for new trial was made and overruled and a certain bill of exceptions was prepared purporting to contain in narrative form the substance of the testimony of the witnesses. The trial judge refused to certify that the bill contained all the evidence produced at the trial, and it is now urged by defendant in error, which was defendant below, that because we do not have before, us all the evidence produced at the trial of the case we sbquld not consider the bill of exceptions for the purpose of reviewing the action of the trial judge in directing a verdict.
This court has several times ruled upon the identical proposition here submitted and has uniformly held that it cannot consider the bill of exceptions for the purpose of passing upon the action of the court of common pleas in withdrawing a case from the consideration of the jury and directing a verdict for the defendant, where the bill of exceptions does not contain all the evidence offered upon the trial. Such was the ruling of this court in the case of Wadsworth v. Railway Co. unreported, and we see no reason for departing from it.
There being no errors complained of except the direction of a verdict by the court, the judgment is affirmed.